181 F.2d 92
JONESv.MAYO, Custodian of Florida State Prison, et al.
No. 13100.
United States Court of Appeals Fifth Circuit.
April 14, 1950.

Michael C. Jones, Raiford, Florida, in pro. per.
Richard W. Ervin, Attorney General, Reeves Bowen, Asst. Attorney General, for appellees.
Before HUTCHESON, Chief Judge, and WALLER and RUSSELL, Circuit Judges.
PER CURIAM.


1
In this case the petitioner alleges in the petition for the writ of habeas corpus and states in argument that no application has been made to the Supreme Court of the United States for a writ of certiorari to review the action of the State Supreme Court which denied his application for the writ of habeas corpus. Upon the authority of Darr v. Burford, 70 S.Ct. 587, the judgment of the District Court denying the application for the writ of habeas corpus is


2
Affirmed.